Citation Nr: 0823329	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-23 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for major depressive disorder, claimed as an 
anxiety disorder.  

2.  Entitlement to service connection for heart disease, to 
include as secondary to an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel




INTRODUCTION

The veteran had active service from April 1965 to February 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan, granting service connection for the 
veteran's anxiety disorder at a 50 percent disability rating.  
This rating action also denied service connection for heart 
disease.


FINDINGS OF FACT

1.  The veteran's major depressive disorder is manifested by 
disturbances of mood, suspiciousness, and constricted affect; 
it is not manifested by suicidal ideations, obscure or 
irrelevant speech, near continuous panic or depression, 
spatial disorientation, and neglect of appearance or hygiene.  

2.  The competent evidence of record does not establish that 
the veteran currently has heart disease.  


CONCLUSION OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 50 percent for major depressive disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9413 
(2007).

2.  Heart disease was not incurred in service, nor was it 
incurred as a result of the veteran's major depressive 
disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310(a) 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  Veterans Claims Assistance Act of 
2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the veteran's claim for an increased 
disability rating for his major depressive disorder, his 
claim arises from his disagreement with the initial October 
2005 disability evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

With respect to the veteran's claim of service connection, to 
include as secondary to an already service-connected 
disability, a letter dated July 2005 fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate a service connection claim, and of 
his and VA's respective duties for obtaining evidence.  The 
letter also notified the veteran on what must be shown to 
establish a claim of secondary service connection.  

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date. While the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal until after the original October 2005 
rating decision, there is no prejudice in issuing a final 
decision.  The preponderance of the evidence is against the 
claim for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of service connection for heart disease 
because there is no evidence to satisfy the first, second or 
third criteria detailed above.  There is no competent medical 
evidence to suggest that the veteran currently has heart 
disease, there is no evidence of an inservice disease or 
injury, and there is no evidence, aside from the veteran's 
own assertion, that heart disease may be related to a 
service-connected disability.  As such, the evidence of 
record does not demonstrate that the veteran is entitled to 
VA examination.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has associated with the claims 
folder the veteran's private psychiatric treatment reports, 
his service medical records, and his VA post-service 
treatment records.  In August 2005, he was afforded a formal 
VA examination.  Significantly, the veteran's representative 
indicated to VA in January 2007 that they had no further 
argument to present to VA, and the veteran told VA in 
September 2006 that he had no additional information or 
evidence to substantiate his claim.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Increased Disability Rating for Major Depressive Disorder

Relevant Laws and Regulations 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher disability rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Moreover, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different rateable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The General Rating Formula for Mental Disorders, including DC 
9413, at 38 C.F.R. § 4.130 provides the following ratings for 
psychiatric disabilities.  A 50 percent disability rating is 
characterized by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and a difficulty in establishing and 
maintaining effective work and social relationships.
A 70 percent disability rating is characterized by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Analysis 

The veteran was granted service connection for an anxiety 
disorder in an October 2005 rating decision.  The RO assigned 
a disability evaluation of 50 percent under Diagnostic Code 
9413, effective May 4, 2005.  The veteran appealed this 
decision to the Board, contending that he is entitled to a 
disability rating in excess of 50 percent, in part due to 
post-traumatic stress disorder (PTSD).  However, the evidence 
of record indicates that the veteran does not meet the 
criteria for the next higher disability rating of 70 percent, 
and does not currently suffer from PTSD.  

In August 2005, the veteran underwent VA examination.  Upon 
examination, it was noted that the veteran was neatly groomed 
and casually dressed.  The veteran was described as fully 
oriented and alert, with intact critical judgment and 
unimpaired memory.  His speech was described as logical, 
although modestly reduced in rate, flow and intensity.  The 
veteran denied any suicidal or homicidal ideations, and also 
denied any significant disturbances in his ability to sleep 
or any irritability.  The VA examiner concluded that the 
veteran was fully independent in all activities of daily 
living, and enjoyed fishing, flying sail planes, and going to 
the mall with his brother.  The veteran also maintains a 
close relationship with his now adult daughter.  

The examiner also noted that the veteran's mood was "bland" 
and his affect was "constricted."  The veteran and his wife 
divorced in 1975, and he has not remarried.  The examiner 
described the veteran's mindset as that of people are always 
"ganging up on" him.  The veteran claimed to have 
difficulty getting along with his coworkers at his previous 
occupation, but notes that he was able to maintain this 
position for 26 years and 4 months, until he retired early in 
January 2004.  The examiner diagnosed the veteran with major 
depressive disorder with psychotic features, and concluded 
that the veteran did not suffer from PTSD.  The examiner 
assigned a GAF score of 59 at the end of the examination, 
which corresponds to moderate symptoms and moderate 
difficulty in social or occupational functioning.  

As a result of this examination, the veteran was assigned a 
disability evaluation of 50 percent for his major depressive 
disorder, claimed as an anxiety disorder.  The Board agrees 
with this assessment.  At no point throughout the pendency of 
the claim has the veteran qualified for the next-higher 
disability evaluation of 70 percent.  This requires 
occupational and social impairment, with deficiencies in 
areas such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.

Aside from the veteran's mood being described as "bland," 
the evidence establishes that the veteran fails to meet any 
of the above criteria.  The veteran has maintained a 
relationship with his daughter and his brother.  The veteran 
maintained gainful employment for over 26 years, and was able 
to continue working until he retired.  The veteran is 
described as fully independent.  As such, the veteran's 
symptoms are more appropriately reflected by a 50 percent 
disability evaluation than a 70 percent disability 
evaluation.  

The veteran further contends that he is entitled to an 
increased disability evaluation because he believes he has 
PTSD.  However, the medical evidence of record establishes 
that the veteran does not currently suffer from PTSD.  In 
order to establish service connection for PTSD, there must be 
(1) medical evidence diagnosing the condition in conformance 
with DSM-IV, section 309.81; and (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  The RO, while 
conceding the veteran's in-service stressors did in fact 
occur, denied the claim in 2005 because the evidence does not 
support a diagnosis of PTSD in conformance with DSM-IV, 
section 309.81.  

According to DSM-IV, section 309.81, criteria for a diagnosis 
of PTSD include (A) exposure to a traumatic event; (B) the 
traumatic event is persistently experienced in one or more 
ways, (C) persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness is indicated by 
at least three of seven symptoms, (D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms, (E) the duration of the disturbance must be more 
than one month, and (F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  

According to the VA examiner, while the veteran meets a 
number of the necessary criteria, he fails to meet criteria 
(B) above.  The veteran denied recurrent nightmares, and said 
he thinks about Vietnam "now and then."  The examiner 
interpreted this to mean that the veteran did not 
persistently re-experience his memories from Vietnam.  
Further, the examiner concluded that the veteran failed to 
meet 2 of the 5 persistent symptoms of increased arousal 
under criterion (D).  Without satisfying all of the criteria, 
a diagnosis of PTSD cannot be assigned.  

The veteran argued in his appeal to the Board (Form 9) that 
his VA mental health examination was insufficient, and more 
weight should be given to the opinions of his private 
psychiatrists.  A letter from Dr. L.G., dated June 3, 2005, 
concludes that the veteran suffers from major depression and 
PTSD.  However, this letter does not provide supporting 
evidence for the diagnosis of PTSD, aside from mentioning a 
few of the veteran's symptoms.  The mere recitation of 
symptoms described by the veteran is not a competent medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492; see 
also LeShore v. Brown, 8 Vet. App. 406 (1996).  Finally, and 
most compelling, is the fact that the private psychiatrist 
made no reference to the DSM-IV.  For VA to accept a 
diagnosis of PTSD, it must be in conformance with the DSM-IV 
criteria.  There is no indication that Dr. L.G. relied on the 
DSM-IV in making his conclusion, and as such, the Board does 
not find this opinion persuasive.  

The record also contains a letter dated February 20, 2006 
from a Dr. I.M.  In this letter, Dr. I.M. concludes that the 
veteran has had a relapse of his PTSD symptoms due to his 
recent contact with VA in regard to his claims.  For the same 
reasons noted above for the June 2005 letter, the Board does 
not find this letter persuasive for VA rating purposes.  The 
examiner assigns no diagnosis, and does not reveal what 
factors led to the conclusion that the veteran is 
experiencing PTSD symptoms.  The VA examination, however, 
disclosed the details of the entire examination, and 
specifically relied on the criteria required by the DSM-IV.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period of the appeal, and as such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to an initial disability rating in excess of 50 percent for 
an anxiety disorder must be denied.
Service Connection for Heart Disease

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2007); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Analysis 

The veteran contends that he is entitled to service 
connection for heart disease, which the veteran believes to 
have been caused by his anxiety disorder.  However, the 
evidence does not establish that the veteran currently has 
heart disease, and as such, service connection cannot be 
granted.  

The Board must rely on the evidence of record, which in this 
case, does not indicate that the veteran has heart disease, 
due to active military service or otherwise.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997).  While the veteran has alleged that he has 
heart disease, as a layperson, the veteran is not competent 
to diagnosis himself with a specific disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In July 2005, the 
veteran submitted a letter to VA, stating that he was 
obtaining evidence from his cardiologist that related to his 
heart condition.  As of this time, VA has yet to receive any 
medical evidence that relates to the veteran's heart 
condition.  

While service connection may be granted for a disability 
which is proximately due to a service-connected disease or 
injury, the veteran's own conclusion of a proximate 
connection is not competent evidence as to the issue of 
medical causation.  See 38 C.F.R. § 3.310(a); 38 C.F.R. § 
3.159 (2007); see also Grivois v. Brown, 6 Vet. App. 136 
(1994).  As such, the evidence of record does not support a 
claim of heart disease secondary to the veteran's service-
connected disability.  

Finally, the Board must consider whether the veteran's claim 
of service connection may be granted on a direct basis.  This 
requires competent evidence of current disability, of 
incurrence or aggravation of a disease or injury in service; 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

Not only does the evidence fail to establish that the veteran 
currently has heart disease, but it also fails to establish 
the incurrence of an in-service disease or injury.  There is 
no in-service evidence of complaints of or treatment for 
heart disease during the veteran's active military service.  
It is noted upon induction and pre-induction that the veteran 
had a known heart murmur since age 16.  This was not 
considered disqualifying, and was no longer noted upon 
separation in February 1967, when the veteran's heart was 
described as "normal."  In fact, there is no evidence that 
the veteran complained of heart disease until the veteran 
filed his claim in 2005 - approximately 38 years after his 
separation from active service.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the complete absence of any medical evidence of 
treatment for heart disease and the absence of any complaints 
of heart disease for approximately 38 years after separation 
from service tend to establish that the veteran's does not 
have heart disease related to his military service.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of service 
connection for heart disease, to include as secondary to an 
anxiety disorder, must be denied.


ORDER

An initial disability rating in excess of 50 percent for 
major depressive disorder, claimed as an anxiety disorder, is 
denied.  

Service connection for heart disease, to include as secondary 
to an anxiety disorder, is denied.  



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


